department of the treasury internal_revenue_service washington d c q tax_exempt_and_government_entities_division aug usk p fact i in re plan company consulting firm z this letter constitutes notice that waivers of the percent excise_tax due under section f of the internal_revenue_code have been granted with respect to the liquidity_shortfall for the plan for the first second and fourth quarters of the plan_year ending date hereinafter these three quarters will be known respectively as the first second and third impacted quarters the waivers of the percent tax have been granted in accordance with sec_4971 of the internal_revenue_code for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending date date and date the information furnished indicates that the company was unaware that liquidity shortfalls existed for the first and second impacted quarters until date and that the company was unaware of the liquidity_shortfall for the third impacted quarter until date after being informed in date of the excise_taxes due because of the liquidity shortfalls in the first and second impacted quarters the company requested a waiver of the respective excise_taxes after being informed in date of the excise_tax due because of the shortfall in the third impacted quarter the company modified their request to also include a waiver of the excise_tax with respect to the third impacted quarter while the actuaries for the plan consulting firm z did not inform the company about the liquidity shortfalls for the first and second impacted quarters until date consulting firm z did recommend in date that the company in order to avoid a quarterly contribution requirement for the plan_year contribute an amount to the plan for the plan_year that would increase the funded status of the plan to percent as of the beginning of the plan_year the company in date contributed to the plan that recommended amount the date contribution the date contribution which was in the form of liquid_assets was of an amount large enough so that the plan did not have a liquidity_shortfall in the quarter ending date however the date contribution was not of an amount large enough for the plan to avoid having a liquidity_shortfall for the quarter ending date that is the third impacted quarter the company has since adopted a policy of maintaining the funding of the plan at no less than percent of current_liability note that the other information available to the company was not sufficient for it to determine that there were liquidity shortfalls consulting firm z is a well respected leading firm in the field of pension actuarial services with offices throughout the united_states and had been preparing the forms for the company’s plans for many years consulting firm z had material in its possession before the payment due_date of the first impacted quarter to put it on notice of the potential for liquidity shortfalls but did not timely make any calculations nor did it inform the company of the potential for liquidity shortfalls in a timely manner it is our understanding that the actuaries in the branch office of consulting firm z that had been preparing the forms for the plan are currently working with the actuarial practice director of consulting form z on a technical memorandum describing the liquidity_shortfall issue that will be distributed to all consulting firm z consulting actuaries in the united_states to enable these consulting actuaries to better serve their customers in this regard based on the information above we conclude that the liquidity shortfalls experienced by the plans was due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity shortfalls because the liquidity requirement of sec_412 of the code was satisfied for the plan for the quarter ending date the percent excise_tax of sec_4971 does not apply with respect to the liquidity_shortfall that existed for the plan for the first second quarter and fourth quarters of the plan_year ending date this ruling is being given with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to the manager employee_plans classification in a copy of this letter is also being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely a blond f- james e holland jr manager employee_plans technical
